612 S.W.2d 924 (1981)
Douglas N. DeBAKEY, Petitioner,
v.
Marilyn Sue STAGGS et al., Respondents.
No. B-9751.
Supreme Court of Texas.
March 4, 1981.
Rena G. Nirenberg, Houston, for petitioner.
Mullins, Box & Parish, Kenneth L. Box, Houston, for respondents.
PER CURIAM.
Respondents, Marilyn Sue Staggs, et al., plaintiffs in the trial court, recovered a judgment against petitioner, Douglas N. DeBakey, Esq., under the Deceptive Trade Practice-Consumer Protection Act. (D.T.P. A.), Section 17.41 et seq., of the Texas Business and Commerce Code Annotated, for *925 their damages caused by petitioner's "unconscionable" actions committed in connection with his agreement to furnish the legal services necessary to change the name of a daughter of Mrs. Staggs by a prior marriage. The trial court found damages of $420.00, which amount was tripled and judgment rendered for the Staggs. The court of civil appeals reduced the amount of damages to the sum of $170.00 and affirmed the trial court judgment as modified. 605 S.W.2d 631.
We agree with the holding of the court of civil appeals that respondents were "consumers" as defined by the D.T.P.A., Section 17.45(4). No question is presented by this application as to the standard of care by which a legal malpractice claim is to be determined, and we expressly reserve that question for future determination.
The application for writ of error is refused, no reversible error.